CALLAHAN, Circuit Judge,
dissenting.
I find that the IJ’s adverse credibility findings is supported by substantial evidence, and therefore dissent.
An appellate court is required to give the IJ’s eyewitness perspective of the parties great deference. See Kataria v. INS, 232 F.3d 1107, 1112 (9th Cir.2000). ‘We must affirm if the BIA’s determination is ‘supported by reasonable, substantial, and probative evidence,’ and we reverse only if ‘the evidence [Hovhannisyan] presented was so compelling that no reasonable fact-finder could fail to find the requisite fear of persecution.’ ” Singh v. Ashcroft, 301 F.3d 1109, 1111 (9th Cir.2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992)).
Although the IJ’s decision may not have been a model of clarity, the adverse credibility determination was supported by clear and cogent reasons in the record. In particular, Hovhannisyan claimed in her asylum application that, on September 1, 1998, four men came to her home and beat her and her husband, raped her daughter, and took her son, claiming that they were conscripting him into the military. In her testimony before the IJ, however, she claimed that, in June 1998, when she was not home, several men came and beat her husband and then took her son away.
The majority contends that the IJ erred by not offering Hovhannisyan an opportunity to explain these inconsistencies. Although we have previously held that vague or ambiguous testimony cannot form the basis of an adverse credibility determination where an alien is not given a chance to clarify her testimony, see Guo v. Ashcroft, 361 F.3d 1194 (9th Cir.2004), Hovhannisyan’s internally inconsistent statements are more than merely vague or ambiguous. It is logically impossible for Hovhannisyan both to have been present, and away from her house, when her son was conscripted *670into the military. Because her testimony and her asylum application is internally inconsistent, it is doubtful that it could have been reconciled with further explanation.
Where an asylum applicant’s accounts are inherently self-contradictory, an IJ cannot be said to have erred by not asking her to attempt to clarify a logical impossibility, particularly where, as here, the applicant is represented by retained counsel.1 Certainly, the very nature of the alleged forced conscription of petitioner’s son is the sort of traumatic event that tends to be branded in a person’s memory.
In any event, the inconsistencies in Hovhannisyan’s presentation concerning the conscription of her son and other events preclude one from finding that the IJ was compelled to find her credible. I would affirm the IJ.

. It is noteworthy that the IJ did ask for clarification on many of Hovhannisyan’s other statements that he regarded as confusing or ambiguous.